 1                                UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4    TODD DEVOS, an individual,                             Case No. 2:20-cv-001581-JCM-EJY
 5                  Plaintiff,
                                                                           ORDER
 6          v.
 7    MUSIC TRIBE COMMERCIAL NV, INC.;
      DOES I through X, inclusive; ROE
 8    CORPORATIONS I through X, inclusive,
 9                  Defendants.
10

11          Pending before the Court is Defendant’s Fed. R. Civ. Proc. 36(b) Motion to Withdraw and
12   Amend Automatic Admissions. ECF No. 23. No response to this Motion was filed. However, on
13   May 20, 2021 the Court granted the parties’ stipulation requesting “the discovery deadline be
14   extended thirty days’ time until June 30, 2021, and the Dispositive Motion deadline date be
15   continued from June 7, 2021 to August 9, 2021, for the limited purpose of obtaining written
16   discovery regarding Defendant’s untimely Responses to Plaintiff’s Admissions after the close of
17   discovery.” ECF No. 25.
18          Based on the parties’ stipulation as well as Plaintiff’s failure to oppose Defendant’s Motion
19   (see Local Rule 7-2(d)), the Court finds Defendant’s Motion is properly granted.
20          Accordingly, IT IS HEREBY ORDERED that Defendant’s Fed. R. Civ. Proc. 36(b) Motion
21   to Withdraw and Amend Automatic Admissions (ECF No. 23) is GRANTED.
22

23          Dated this 25th day of May, 2021
24

25

26
                                                  ELAYNA J. YOUCHAH
27                                                UNITED STATES MAGISTRATE JUDGE
28
                                                     1
